DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. The arguments directed to the Mittal reference in light of the amendment are found unpersuasive. The amendment invokes new objections and USC 112 rejections. Arguments directed to Inoue are moot as it is no longer used in the rejection.
Applicant has amended the independent claims to recite that the aperture comprises “vents, being an acid stratification inhibitor, and forming an electrolyte conduit” and states in the Remarks that Mittal fails to disclose this feature. Applicant relies on the position put forth on page 9 of the Remarks: “the ribs 104 of Mittal are tubular, three dimensional structures, channeling acid. By contrast, a vent is defined as ‘an opening for the escape of a gas or liquid” as defined in the dictionary and thus does not have three-dimensional structure. However, this is in contradiction to the definition of “vents” provided in the instant specification. Paragraph 38 of the instant specification defines “vents” as “electrolyte conduits which aid or assist in reducing acid stratification.” Electrolyte conduits are three-dimensional structures and not the dictionary-defined term for “vents.”
It is the Office’s position that the apertures of Mittal are as described in the amended claims and instant specification: “electrolyte conduits which aid or assist in reducing acid stratification.” Paragraphs 60 and 61 of Mittal disclose that the slits and ribs serve to prevent acid stratification.

Claim Objections
Claim 12 is objected to because of the following informalities:  “aperture” is misspelt “aperature.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 8, and 14 are amended to recite that the aperture is “an acid stratification inhibitor.” However, the instant specification does not support the inhibition of acid stratification. Instead, the specification recites that acid stratification is “reduced.” Reduction and inhibition are not considered by the Office to be interchangeable terms. The claims should be amended to recite “an acid stratification reducer” or something to this effect.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite “wherein the at least one aperture further comprises.” The use of the word “further” implies that the subsequent features are in addition to those recited in independent claim 1. However, the features of claims 3 and 4 appear to be an elaboration of the at least one aperture in claim 1. The word “further” should be removed.
Claim 12 recites “wherein the aperature [sic] further comprises two spaced apart apertures.” The use of the word “further” implies that the subsequent features are in addition to those recited in independent claim 8. However, the features of claim 12 appear to be an elaboration of the aperture in claim 8. The word “further” should be removed.
Claim 18 recites “wherein the aperture comprising.” First, this appears to be a grammatical error and should recite “comprises.” And second, the aperture of claim 14 on which it depends recites “at least one aperture” and thus claim 18 should recite the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mittal (US 2017/0047615 A1).
Regarding claims 1 and 2, Mittal discloses an apparatus comprising: a separator with folded bottom (first edge) and sealed second and third (lateral) edges such that a pocket is formed with one or more aperture slits formed on the first bottom edge (paragraph 14). While Mittal does not delineate edges in the same manner claimed, the folded separator of Mittal is considered a first and second separator sealed on at least three edges because it maintains all the claimed characteristics. Mittal discloses that the structure of the separator enhances electrolyte flow (paragraph 56). Paragraphs 60 and 61 disclose that the slits and ribs serve to prevent acid stratification.
Regarding claim 3, Mittal discloses that multiple openings can be created on both the bottom (first) and lateral (second or third) edges (paragraph 56).
Regarding claims 4 and 5, Mittal discloses multiple openings along the bottom edge that are spaced apart (paragraph 56). The second and third edges are defined as the lateral edges to the folded edge and thus the openings would be spaced from the second and third edges similarly.
Regarding claims 6 and 7, Mittal discloses a battery and battery plate comprising the separator (paragraph 2).
Regarding claim 8, Mittal discloses an apparatus comprising: flat-plate batteries having cells and envelope separators (paragraph 2), wherein the separator comprises a folded bottom (first edge) and sealed second and third (lateral) edges such that a pocket is formed with one or more aperture slits formed on first bottom edge (paragraph 14). Mittal discloses that the structure of the separator enhances electrolyte flow (paragraph 56). Paragraphs 60 and 61 disclose that the slits and ribs serve to prevent acid stratification. The Office considers the limitations of a housing having a cell compartment, the cell within the compartment, and a grid (terminals or conductors) and active material inherent to the types of batteries listed in paragraph 2 of Mittal since these elements are necessary for the functionality of the batteries. 
Regarding claims 9 and 10, Mittal discloses that the separator has a folded bottom (first edge) and sealed second and third (lateral) edges such that a pocket is formed with one or more aperture slits formed on first bottom edge (paragraph 14). While Mittal does not delineate edges in the same manner claimed, the folded separator of Mittal is considered a first and second separator sealed on at least three edges because it maintains all the claimed characteristics.
Regarding claim 11, Mittal discloses that multiple openings can be created on both the bottom (first) and lateral (second or third) edges (paragraph 56).
Regarding claims 12 and 13, Mittal discloses multiple openings along the bottom edge that are spaced apart (paragraph 56). The second and third edges are defined as the lateral edges to the folded edge and thus the openings would be spaced from the second and third edges similarly.
Regarding claims 14, 15, and 20, Mittal discloses an apparatus comprising: a battery and battery plate comprising an envelope separator (paragraph 2). Mittal discloses that the structure of the separator enhances electrolyte flow (paragraph 56). A battery inherently requires a grid (terminals or conductors) and active material for functionality. Paragraphs 60 and 61 disclose that the slits and ribs serve to prevent acid stratification.
Regarding claim 16, Mittal discloses that the separator has a folded bottom (first edge) and sealed second and third (adjacent) edges such that a pocket is formed with one or more aperture slits formed on first bottom edge (paragraph 14). While Mittal does not delineate edges in the same manner claimed, the folded separator of Mittal is considered a first and second separator sealed on at least three edges because it maintains all the claimed characteristics.
Regarding claim 17, Mittal discloses that multiple openings can be created on both the bottom (first) and lateral (second or third) edges (paragraph 56).
Regarding claims 18 and 19, Mittal discloses multiple openings along the bottom edge that are spaced apart (paragraph 56). The second and third edges are defined as the lateral edges to the folded edge and thus the openings would be spaced from the second and third edges similarly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725